UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D. C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported)January 25, 2012 Commission File Number Registrant, State of Incorporation, Address and Telephone Number I.R.S. Employer Identification No. 1-3526 The Southern Company (A Delaware Corporation) 30 Ivan Allen Jr. Blvd., N.W. Atlanta, Georgia 30308 (404) 506-5000 58-0690070 1-3164 Alabama Power Company (An Alabama Corporation) 600 North 18th Street Birmingham, Alabama 35203 (205) 257-1000 63-0004250 1-6468 Georgia Power Company (A Georgia Corporation) 241 Ralph McGill Boulevard, N.E. Atlanta, Georgia 30308 (404) 506-6526 58-0257110 001-31737 Gulf Power Company (A Florida Corporation) One Energy Place Pensacola, Florida 32520 (850) 444-6111 59-0276810 001-11229 Mississippi Power Company (A Mississippi Corporation) 2992 West Beach Gulfport, Mississippi 39501 (228) 864-1211 64-0205820 333-98553 Southern Power Company (A Delaware Corporation) 30 Ivan Allen Jr. Blvd., N.W. Atlanta, Georgia 30308 (404) 506-5000 58-2598670 The names and addresses of the registrants have not changed since the last report. This combined Form 8-K is furnished separately by six registrants: The Southern Company, Alabama Power Company, Georgia Power Company, Gulf Power Company, Mississippi Power Company and Southern Power Company.Information contained herein relating to each registrant is furnished by each registrant solely on its own behalf.Each registrant makes no representation as to information relating to the other registrants. Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [] Written communications pursuant to Rule 425 under the Securities Act (17CFR230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17CFR240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02Results of Operations and Financial Condition The information in this Current Report on Form 8-K, including the exhibits attached hereto, shall not be deemed “filed” for purposes of Section 18 of the Securities Exchange Act of 1934, as amended, or otherwise subject to the liabilities under that Section.Furthermore, such information, including the exhibits attached hereto, shall not be deemed to be incorporated by reference in any filing under the Securities Act of 1933, as amended, except as shall be expressly set forth by specific reference in such filing. On January 25, 2012, The Southern Company issued a press release regarding its earnings for the quarter and year ended December 31, 2011.A copy of this release is being furnished as Exhibit 99.01 to this Current Report on Form 8-K.In addition, certain additional information regarding the financial results for the quarter and year ended December 31, 2011 is being furnished as Exhibits 99.02 through 99.07 to this Current Report on Form 8-K. Exhibits The exhibits hereto contain business segment information for Alabama Power Company, Georgia Power Company, Gulf Power Company, Mississippi Power Company and Southern Power Company.Accordingly, this report is also being furnished on behalf of each such registrant. The following exhibits relate to the periods ended December 31, 2011: Exhibit 99.01 Press Release. Exhibit 99.02 Financial Highlights. Exhibit 99.03 Significant Factors Impacting EPS. Exhibit 99.04 EPS Earnings Analysis. Exhibit 99.05 Consolidated Earnings. Exhibit 99.06 Kilowatt-Hour Sales. Exhibit 99.07 Financial Overview. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, each of the registrants has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date:January 25, 2012 THE SOUTHERN COMPANY By/s/W. Ron Hinson W. Ron Hinson Comptroller ALABAMA POWER COMPANY GEORGIA POWER COMPANY GULF POWER COMPANY MISSISSIPPI POWER COMPANY SOUTHERN POWER COMPANY By /s/Melissa K. Caen Melissa K. Caen Assistant Secretary
